Title: From John Quincy Adams to William Steuben Smith, 13 February 1815
From: Adams, John Quincy
To: Smith, William Steuben



Dear Sir
Paris Hotel du Nord 13 February 1815.

I received only last friday your letter of the 5 Instant and have been since then endeavouring to find lodgings for you I have finally taken chambers in this Hotel for you one week at 80 francs—If you stay longer you will without difficulty procure in other parts of the city apartments at a more moderate price; but as it would have been necessary to engage them immediately had I taken them elsewhere the difference of the first week will be balanced, by the time that will be saved here as the payment will only be from the day of your entering the apartmt.
            I am ever truly Yours
            
J. Q A